DETAILED ACTION
Claims 1-4, 6-13, and 15-18 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Response to Amendment
Applicant's amendment dated December 28, 2021 has been entered.  Claims 1 and 10 have been amended.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-4, 6-13, and 15-18, under Step 2A claims 1-4, 6-13, and 15-18 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A method comprises: sending, by a processing module of a user computing device of a communication network and via an interface of the user computing device, a use request regarding an exchange item to a merchant computing device that is affiliated with the communication network, wherein the exchange item is associated with exchange item security parameters and static exchange item information, wherein the static exchange item information includes one or more of an issuer identifier, an owner identifier, conditions, rules, offers, and use options wherein the user computing device does not have access to the static exchange item information wherein the exchange item security parameters include one or more of a secret key, a time interval truncation function, a generator algorithm identifier, and an arithmetic algorithm identifier, and wherein dynamic exchange item information is generated based on the static exchange item information and exchange item security parameters; sending, by a processing module of the merchant computing device and via an interface of the merchant computing device, information representing the use request regarding the exchange item to a marketplace server of the communication network; identifying, by a use processing module of the marketplace server, a computing device that is associated with the exchange item to produce an identified user computing device, wherein the identifying includes retrieving, from a marketplace database of the communication network, a verified device identifier associated with the exchange item; generating, by a dynamic number generator of the use processing module and based on the exchange item security parameters, a dynamic exchange item number portion of the dynamic exchange item information to produce a use verification code for the use request regarding the exchange item; sending, by the use processing module of the marketplace server and via an interface of the marketplace server, the use verification code to the identified user computing device; when the user computing device is not the identified user computing device: determining, by the use processing module of the marketplace server, the user computing device did not receive the use verification code; sending, by the use processing module via the interface of the marketplace server, an exchange item disabling message to the user computing device to disable use of the exchange item without modifying the static exchange item information associated with the exchange item; and denying, by the use processing module of the marketplace server, the use request of the exchange item; and when the user computing device is the identified user computing device: receiving, by the processing module of     

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to validate an exchange item use request. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a use processing module, a user computing device, an interface, a dynamic number generator, a marketplace database, and a marketplace server. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including:
•    performing repetitive calculations,
•    receiving, processing, and storing data,
•    electronically scanning or extracting data from a physical document,
•    electronic recordkeeping,
•    automating mental tasks, and
•    receiving or transmitting data over a network, e.g., using the Internet to gather data.


Dependent claims 1-4 and 6-9 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 1-4 and 6-9  are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 1-4 and 6-9 do not set forth further additional elements. Considered both individually and as a whole, claims 1-4 and 6-9 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 1-4 and 6-9 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 10-13 and 15-18 are parallel, i.e. recite similar concepts and elements, to claims 1-4 and 6-9, analyzed above, and the same rationale is applied.
In view of the above, claims 10-13 and 15-18 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims are patent eligible without specifically pointing out how the language of the claims constitute patent eligible subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625